Citation Nr: 1827778	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  08-28 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee limited extension prior to December 14, 2010, and in excess of 30 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from March 1976 to April 1979. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from March 2007 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In November 2015, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2017).

In October 2016 and August 2017, the issues were remanded for additional development.  The Board notes that a March 2017 rating decision granted a separate 20 percent rating for right knee instability effective February 7, 2017.  The Board observes that the Veteran has not disagreed with the rating or effective date assigned for the right knee instability.  Thus, this matter is not for consideration here.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected right knee disability is reasonably manifested by extension limited 20 degrees.  

2.  At no time during the appeal period has the service-connected right knee disability manifest by extension limited to 30 degrees.  

3.  The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 30 percent rating, but no higher, for limitation of extension of the right knee have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (Code) 5261 (2017).

2.  The criteria for an award of a TDIU have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran's right knee disability on appeal concerns its limitation of extension.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a noncompensable evaluation when extension is limited to 5 degrees; a 10 percent evaluation when limited to 10 degrees; a 20 percent evaluation when limited to 15 degrees; a 30 percent evaluation when limited to 20 degrees; a 40 percent evaluation when limited to 30 degrees; and a 50 percent evaluation when limited to 45 degrees.

Under Diagnostic Code 5260, limitation of flexion of the leg warrants a noncompensable evaluation when flexion is limited to 60 degrees; a 10 percent evaluation when limited to 45 degrees; a 20 percent evaluation when limited to 30 degrees; and a 30 percent evaluation when limited to 15 degrees.

For VA compensation purposes, the normal range of motion of the knee is 140 degrees of flexion and 0 degrees of extension.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5256, a 30 percent evaluation is warranted for ankylosis of the knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent evaluation is warranted for ankylosis of the knee in flexion between 10 and 20 degrees.  A 50 percent evaluation is warranted for ankylosis of the knee in flexion between 20 and 45 degrees.  A 60 percent evaluation is warranted for extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more.

VA treatment records dated from February 2009 to October 2017 show ongoing treatment for the Veteran's right knee disability.

During a June 2008 VA examination, the right knee extension was to 20 degrees, then to 12 degrees after repetitive exercise, and was observed to lack full only 10 degrees of full extension with weight bearing.  During the April 2009 VA examination, the examiner estimated the Veteran's right knee extension to be between 10 to 20 degrees.  Indeed he stated that upon the Veteran rising from the examining table the right knee extension was about 20 degrees upon observing the leg at rest.  

During December 2010 VA examination the right knee extension was limited to 20 degrees.  The Veteran declined to be tested with repetitive exercise testing against resistance.  There were no limitations with standing and walking.  The examiner stated the Veteran was employable due to the right knee with limitations.  He indicated that there would need to be limited stair/ladder climbing and there should be no activity that would involve working on his knees such as carpet or flooring work.  The examiner reported during the examination that he was currently looking for work.

During the May 2017 VA examination, the examiner indicated that the claims folder was reviewed.  The Veteran reported that his right knee pain is much worse. He stated that he has daily right knee pain and swelling.  Upon examination range of extension of the right knee, after three repetitions, was to 10 degrees. 

During the September 2017 VA examination, the examiner indicated that the claims folder was reviewed.  The Veteran reported that over time his right knee has become stiffer and locks up on him in a bent position so that he cannot extend it, and he has to walk on his toes and then the knee gets bent to that point that he cannot walk on his toes, and he has to carry crutches.  Upon examination, range of extension of the right knee, after three repetitions, was to 20 degrees.  The examiner reports that there is no objective evidence of pain on non-weight bearing.  He reported that with repeated use over a period of time he experiences pain, fatigue and lack of endurance and that during a flare up he also experiences pain, fatigue and lack of endurance.  

After careful review, the Board finds that the criteria for a uniform 30 percent rating for the entire appeal period is warranted based on limitation of extension.  Indeed, the VA examination reports reasonably show right knee extension limited to 20 degrees throughout the entire appeal period.  The Board observes; however, there is no indication that limitation of extension was to 30degrees, therefore warranting a rating in excess of the percent assigned.

As noted in the Introduction, the Veteran is separately rated for right knee instability and this is not the subject of this appeal.  

The VA examination reports also show right knee flexion limited to, at worst, 40 degrees.  See December 2010 VA examination.  The Board observes, however, that the Veteran is already receiving a 20 percent rating for right knee arthritis based on limitation of flexion since October 29, 1981.  

In considering whether additional compensable ratings might be assigned for the service-connected right knee disability under other diagnostic codes, there is no history of dislocated semilunar cartilage; so a rating under Diagnostic Code 5258 is not warranted.  Although there is history of right knee surgery, there is no evidence of symptomatic semilunar cartilage, as such a rating under Code 5259 does not apply.  In addition, there is no evidence of ankylosis of the right knee to warrant a rating under Code 5256.  

The evidence shows that the Veteran has complained of painful motion of the right knees.  Other than limitation of motion and weakness, there was not shown to be any additional limitations due to repetitive use of the knee.  Accordingly, consideration of other factors of functional limitation does not support the grant of higher ratings for the right knee disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, the most recent VA examination in September 2017 showed no pain on weight-bearing or active range of motion.  There was also no crepitus.  Range of motion testing was noted as being performed both with active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The range of motion results provided in the most recent examination also contemplated the severity of limitation when considering the impact of flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).
In view of the foregoing, the Board denies a rating in excess of 30 percent for service-connected right knee disability, at any point during the appeal.  To the extent that the Veteran contends entitlement to a higher rating for his knee disability, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.  The Board has considered further staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that no additional stages are warranted.

TDIU

A.  Applicable Law

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

B.  Facts and Analysis

The Veteran asserts that he is unable to obtain and maintain gainful employment as a result of service-connected disabilities.

Here, service connection is currently in effect for right knee degenerative joint disease (DJD)/flexion rated 20 percent; right knee extension rated 30 percent; right knee instability rated 20 percent; right knee residual scar rated 10 percent; left knee DJD 10 percent; left knee extension rated 50 percent; acne rated 10 percent; appendectomy residual scar rated 10 percent; tinnitus rated 10 percent; left ankle DJD rated 10 percent; right ankle sprain rated 10 percent; bilateral hearing loss rated 0 percent; and left navicular disability rated 0 percent.  His combined disability rating is 90 percent.  Accordingly, the Veteran does meet the schedular criteria for consideration for the assignment of a TDIU.  38 C.F.R. § 4.16 (a).

The Board finds, however, there is no indication that the Veteran's service-connected disabilities preclude gainful employment.  

At the outset, on the July 2014 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) the Veteran reports that his paranoid schizophrenia prevents him from securing or following any substantially gainful occupation.  The Board observes the Veteran is not currently service - connected for a mental disorder. 

A review of the treatment records from the VA Medical Center (VAMC) Denver and the VA Clinic Golden Colorado dated June 2003 to May 2017; the treatment records from the VAMC Cheyenne and the VA Community Based Outpatient Clinic Greeley Colorado dated July 2017, to October 2017, and the VA examinations dated in May 2017, and September 2017, does not show that the Veteran's service-connected disabilities result in functional impairment that renders him unemployable.

As the medical evidence shows that the Veteran is not unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities, the Board finds that the evidence does not support a finding that the Veteran is unable to secure or follow a substantially gainful employment as a result of his service-connected disability.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 30 percent rating, but no higher, for service-connected right knee disability based on limitation of extension is granted for the entire appeal period.

Entitlement to a TDIU is denied.



______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


